DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-16, and 18-28 are pending. Claims 2 and 17 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2019/0260082) in view of Zhang et al. (US 2018/0269528).
With regard to claims 1 and 18, Yamamoto et al. teach an electrolyte (100) comprising LiFSA dissolved in dimethyl carbonate (DMC) at a concentration of 4mol/l. 
A poor-solvent containing electrolyte (300) is produced by pouring a second solvent (200) (trifluorotoluene CF3-Ph) into the electrolyte (100) in a volume ration of the electrolyte (100) : second solvent (200) of 50:50. The LiFSA concentration is 2 mol/l in the electrolyte (300) (par.0040 and fig.2A).
Dimethyl carbonate (DMC) is “a solvent comprising at least one carbonate ester” in claim 1, and trifluorotoluene CF3-Ph is a “diluent comprising an aromatic fluorocarbon” in claim 1.
LiFSA is a lithium salt, and the amount of LiFSA in dimethyl carbonate (DMC) is within the range in claim 1.
Yamamoto et al. fail to teach that the electrolyte comprises the first and second additives.
Zhang et al. teach an electrolyte comprising an organic solvent, one or more lithium salts, one or more SEI forming additives and one or more moisture removing additives. The SEI forming additives may be sulfates (d) or sulfites (e), and the moisture removing additives may be nitriles (g) (abstract, par.0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include sulfates or sulfites as SEI forming additives and nitriles as moisture removing additives in the electrolyte of Yamamoto et al.
Sulfates and sulfites are shown in par.0109-0110 of Zhang et al., and they meet the limitations of claim 1 for “a first additive comprising a lithium-free sulfur-containing compound”.
Nitriles are shown in par.0113 of Zhang et al,, and they meet the limitations of claim 1 for “a second additive comprising a C-N containing compound”.
Example 1 of Yamamoto shows an electrolyte comprising 3.9mol/l LiFSA in DMC solution, and trifluorotoluene added in a volume of 50vol% (par.0070). The electrolyte of Example 1 has a viscosity of 3.8mPa s (3.8 cP)(Table 1, par.0086).
Zhang et al. teach that the additives may be added to the electrolyte in amounts as low as 0.01% based on the total weight of the electrolyte composition (par.0052).
It would be expected that an electrolyte comprising 4mol/l FSA in DMC solution, trifluorotoluene added in a volume of 50 vol%, and additives (sulfates or sulfites, and nitriles) added in amount of 0.01 wt% has a viscosity close to the viscosity of the electrolyte in Example 1, and therefore within the ranges in claims 1 and 18.
With regard to claim 3, the electrolyte of Yamamoto modified by Zhang has a LiFSA concentration of 2mol/l (par.0040 of Yamamoto et al.)
The concentration of LiFSA is dimethyl carbonate (DMC) is 4mol/l, which is not within the claimed range.
However, Yamamoto et al. teach that the concentration of LiFSA in the electrolyte may be up to 3.9 mol/l (par.0036), and trifluorotoluene CF3-Ph represents 50vol% of the electrolyte (par.0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an electrolyte with a concentration of LiFSA of up to 3.9 mol/l, wherein trifluorotoluene CF3-Ph represents 50vol% of the electrolyte.
In this case it is expected that the concentration of LiFSA in dimethyl carbonate (DMC) is up to 7.8 mol/l. This range overlaps the claimed range.
With regard to claim 4, Yamamoto et al. teach that dimethyl carbonate has a solubility of 189g with respect to LiFSA (par.0056).
The solubility represents grams of solute per liter of solvent.
Therefore, LiFSA dissolved in amount of 4 mol/l (748 g/l) in dimethyl carbonate (DMC) forms a supersaturated solution.
With regard to claims 5 and 7, LiFSA is LiN(SO2F)2 (par.0054), and meets the claim limitations for an organic lithium salt.
LiFSA is LiN(SO2F)2 (par.0054), and meets the limitations of claim 7.
With regard to claim 6, the electrolyte of Yamamoto modified by Zhang does not comprise one of the salts in claim 6.
However, Yamamoto et al. teach that LiClO4, LiBF4, LiAsF6, LiPF6 may be used as electrolytic salts.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an electrolyte comprising LiClO4, LiBF4, LiAsF6, or LiPF6 as electrolytic salts.
With regard to claim 8, dimethyl carbonate (DMC) meets the limitations for a linear carbonate ester.
With regard to claim 9, dimethyl carbonate (DMC) meets the claim limitations.
With regard to claims 11-13, trifluorotoluene CF3-Ph is a fluorinated phenyl compound and meets the limitations of claim 13 for benzotrifluoride.
Trifluorotoluene CF3-Ph is a compound in claim 12, wherein R1 is a C1 fluorinated alkyl group and R2-R6 are hydrogen atoms.
With regard to claims 14 and 15, the amount of trifluorotoluene CF3-Ph in the electrolyte (300) of Yamamoto modified by Zhang is within the claimed ranges.
With regard to claim 16, the amount of 2mol/l LiFSA in the electrolyte (300) of Yamamoto modified by Yamamoto is within the claimed range.
With regard to claim 19, Yamamoto et al. further teach that the electrolyte may further comprise a positive electrode-acting additive or a negative electrode-acting additive (par.0058).
With regard to claim 20, Yamamoto et al. teach a lithium ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte (par.0067-0070). The electrolyte comprises 3.9mol/l LiFSA in DMC solution, and trifluorotoluene added in a volume of 50vol% (par.0070). The electrolyte of Example 1 has a viscosity of 3.8mPa s (3.8 cP)(Table 1, par.0086).
Dimethyl carbonate (DMC) is “a solvent comprising at least one carbonate ester” in claim 20, and trifluorotoluene CF3-Ph is “a diluent comprising an aromatic fluorocarbon” in claim 20.
LiFSA is a lithium salt, and the amount of LiFSA in dimethyl carbonate (DMC) is within the claimed range.
Yamamoto et al. teach that dimethyl carbonate has a solubility of 189g with respect to LiFSA (par.0056), wherein the solubility represents grams of solute per liter of solvent.
Therefore, LiFSA dissolved in amount of 3.9 mol/l (729 g/l) in dimethyl carbonate (DMC) forms a supersaturated solution.
Yamamoto et al. fail to teach that the electrolyte comprises the first and second additives.
Zhang et al. teach an electrolyte comprising an organic solvent, one or more lithium salts, one or more SEI forming additives and one or more moisture removing additives. The SEI forming additives may be sulfates (d) or sulfites (e), and the moisture removing additives may be nitriles (g) (abstract, par.0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include sulfates or sulfites as SEI forming additives and nitriles as moisture removing additives in the electrolyte of Yamamoto et al.
Sulfates and sulfites are shown in par.0109-0110 of Zhang et al., and they meet the limitations of claim 1 for “a first additive comprising a lithium-free sulfur-containing compound”.
Nitriles are shown in par.0113 of Zhang et al,, and they meet the limitations of claim 1 for “a second additive comprising a C-N containing compound”.
Zhang et al. teach that the additives may be added to the electrolyte in amounts as low as 0.01% based on the total weight of the electrolyte composition (par.0052).
It would be expected that an electrolyte comprising 3.9 mol/l FSA in DMC solution, trifluorotoluene added in a volume of 50 vol%, and additives (sulfates or sulfites, and nitriles) added in amount of 0.01 wt% has a viscosity close to 3.8mPa s (3.8 cP).
With regard to claims 21 and 22, Yamamoto et al. teach that the positive electrode comprises LiNi0.88Co0.1Al0.02O2 (par.0067). This meets the limitations of claim 21 for a “lithium-transitional metal compound”, and the limitations of claim 22 for a lithium nickel cobalt aluminum oxide.
With regard to claim 23, Yamamoto et al. teach that the negative electrode comprises artificial graphite (par.0069)
With regard to claim 24, LiFSA is LiN(SO2F)2 (par.0054).
With regard to claims 25-27, trifluorotoluene CF3-Ph is a fluorinated phenyl compound.
Trifluorotoluene CF3-Ph is a compound in claim 26, wherein R1 is a C1 fluorinated alkyl group and R2-R6 are hydrogen atoms.
Trifluorotoluene CF3-Ph meets the limitations of claim 27 for benzotrifluoride.
With regard to claim 28, Yamamoto et al. further teach that the electrolyte may comprise a positive electrode-acting additive or a negative electrode-acting additive (par.0058).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2019/0260082) in view of Zhang et al. (US 2018/0269528) as applied to claim 8 above, and further in view of Newhouse et al. (US 2019/0198933).
With regard to claim 10, Yamamoto modified by Zhang teach the electrolyte of claim 8 (see paragraph 5 above), but the electrolyte does not contain a cyclic carbonate.
However, Zhang et al. teach that linear carbonates and cyclic carbonates are both used as electrolyte solvents (par.0056).
Newhouse et al. teach an electrolyte including 5-10 moles of lithium salt per liter of a second solvent (par.0053), wherein the second solvent may be ethylene carbonate (EC), dimethyl carbonate (DMC), propylene carbonate (PC)(par.0049).
The electrolyte further comprises a first solvent which may be trifluorotoluene (par.0012, par.0043), and the first solvent and the second solvent may be mixed in a volume ratio of 50:50 (par.0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace dimethyl carbonate (DMC) with ethylene carbonate (EC) or propylene carbonate (PC) in the electrolyte of Yamamoto modified by Zhang.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-16, and 18-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn following the applicant’s amendment to the claim;
-the rejection of claims 1, 4, 5, 7-9, 11-16, 18, and 20-27 under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2019/0260082) is withdrawn following the applicant’s amendment to claims 1 and 20;
-the rejection of claims 3, 6, 19, and 28 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2019/0260082) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1, 2, and 5-15 under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (US 2019/0198933) is withdrawn following the applicant’s amendment to claims 1 and 20.
However, new grounds of rejection for claims 1, 3-16, and 18-28 are shown in paragraphs 4-6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722